Citation Nr: 0026468	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  93-24 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for thoracic 
radiculopathy, T3-T4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied a compensable 
rating for the service-connected thoracic radiculopathy at 
T3-T4.  

In May 1999 a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).  

In October 1999 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  
Additionally, in the October 1999 Remand, the Board noted 
that the veteran's representative's contentions in the June 
1999 informal hearing presentation may be construed as a 
claim for total disability rating based on individual 
unemployability due to service connected disability, and 
referred it to the RO.  The record reflects that the RO has 
yet to take action on this issue, so it is again referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's thoracic radiculopathy, T3-T4, is 
manifested by intermittent complaints of pain and numbness in 
the left axilla area, the left arm, and the left chest; 
without objective findings equivalent to moderate incomplete 
paralysis, or of limitation of thoracic motion due to 
weakened movement, pain, fatigue, or loss of coordination. 


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
thoracic radiculopathy, T3-T4, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 5291, 8719 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in March 1970 the veteran 
complained of numbness in the left lateral chest wall and at 
times down the ulnar aspect of the arm, for over seven 
months.  Thoracic films were found to be normal.  The 
impression was possible intercostal neuritis, T3-T4, left.  
He was evacuated back to the U.S. and admitted to the 
Charleston Naval Hospital with a diagnosis of left thoracic 
and ulnar radiculopathy.  In April 1970 a Medical Board 
Report confirmed that the veteran's proper diagnosis was 
thoracic radiculopathy, etiology undetermined.  

By rating action in November 1971, the RO granted service 
connection for thoracic radiculopathy, T3-T4, and assigned a 
noncompensable rating, essentially based on the veteran's 
complaints of numbness in the left chest.  

In a letter dated in August 1991, Ethan O. Todd, Jr., M.D. 
reported that the veteran was evaluated in August 1991 for 
chronic low back pain.  The veteran reported that during 
service in Vietnam he had on a back pack and fell and injured 
his neck and back, causing him to have neck pain and numbness 
in the left arm, and some low back pain.  He reported that 
the numbness in his left arm had disappeared and had not 
bothered him since.  The impression was chronic pain from 
degenerative lumbosacral disc disease, compounded by a curve 
in the lumbar spine.  

In a VA neurological consultation dated in November 1991, the 
veteran complained of left arm numbness since the 1970s, left 
temporal/parietal head numbness and difficulty getting out of 
bed or up from a sitting position secondary to a "catch" in 
the lower back that had been occurring for an undetermined 
duration.  The impression was that the veteran had long term 
sensory deficits in the axillary region, not consistent with 
a dermatomal pattern.  The etiology was unclear, but probably 
secondary to peritoneal nerve injury of neurologic in origin.  
The numbness in his head was found to be most likely 
secondary to peripheral neuropathy, and his lower back 
difficulty was possibly a disc.  

In June 1992 the veteran was admitted to the Bay Pines VA 
Medical Center Domiciliary for treatment for an unrelated 
problem.  His diagnoses included low back syndrome, status 
post compression fracture of the lumbar vertebrae.  

On a VA psychiatric examination in January 1993 the veteran 
complained of back pain due to herniated intervertebral disc.

By rating action in March 1993, the RO denied a compensable 
rating for the service-connected thoracic radiculopathy at 
T3-T4.  

On VA orthopedic examination in January 1999 the veteran 
described an incident in service when during a fire fight in 
Vietnam in 1969, he lost the feeling in his left upper 
extremity, his left shoulder girdle, and the left pectoral 
region of his chest.  It was noted that he was medically 
evacuated to the Charleston Naval Hospital where he underwent 
extensive diagnostic testing, including spinal punctures.  It 
was noted that his medical records showed that although there 
was some sensory loss in the left shoulder girdle, the left 
pectoral region, and the left upper extremity, there was 
never any motor loss.  His records also showed that the 
numbness in his left upper extremity subsided, but he was 
left with some residual numbness in the left anterior chest 
and axilla.  It was noted that following his discharge from 
service, he had been worked up at numerous VA facilities, but 
for the most part he was treated for PTSD.  It was also noted 
that his medical records showed that in August 1990, he was 
diagnosed as having myalgia involving the left anterior 
superior portion of his chest, and there was a question of 
thoracic radiculopathy, T3 and T4, however, he reported that 
he had never received any treatment for this.  He complained 
of constant numbness in the general area of the left axilla, 
and added that he had feeling in his arm.  He also complained 
of intermittent sharp fleeting attacks of pain in his left 
axilla, which may occur at any time, but which lasted only 
milliseconds in duration.  Examination showed his chest was 
symmetrical and the muscular development about both shoulder 
girdles and both upper extremities was symmetrical.  There 
was no localized tenderness about the left upper extremity, 
the left axilla, or the left anterior chest.  He had full 
painless range of motion about the left shoulder.  There was 
some diminution of sensation in a four-inch band area which 
extended from the left axillary fold distally and inferiorly, 
to encircle the chest anteriorly as far as the midclavicular 
line.  His chest expansion was excellent and there was no 
evidence of any muscle atrophy involving the left upper 
extremity.  The diagnosis was "paresthesia left shoulder 
girdle - no objective findings".  It was recommended that 
the veteran be examined by a neurologist because the VA 
orthopedic examiner could not find any significant orthopedic 
abnormalities.  

On VA neurological examination in January 1999 the veteran 
was seen with respect to his complaint of numbness in the 
left upper shoulder and axillary area, which he claimed had 
been present since the early 1970s.  He reported that since 
service he had pain in his lower back, occasionally radiating 
into the lower extremities.  He claimed he eventually 
recovered function, with the exception of the numbness in the 
left axilla and upper chest and back.  He occasionally 
experienced sharp twinges of pain lasting a few seconds but 
denied any neck pain.  Neurological examination showed that 
strength in the upper and lower extremities was full, with 
normal sensation and symmetric reflexes throughout.  He 
complained of decreased sensation in the left upper chest and 
back, as well as the axillary area.  He appeared to have a 
mild scoliosis of the thoracic spine on inspection, but no 
palpable spasm was noted in the neck or lower back.  The 
impression was that his neurological examination was normal, 
with the exception of his subjective complaints of decreased 
sensation in the left axillary area and left upper chest and 
back.  There was no motor weakness or findings that would 
suggest a long thoracic nerve injury.  The VA examiner noted 
that the veteran may have some numbness on the basis of a 
thoracic nerve injury in the upper thoracic area, but there 
were no clinical findings which would suggest a 
brachioplexopathy.  The VA examiner also noted that the 
veteran had mild scoliosis which could contribute to his 
symptoms, but there were no long tract signs or indication of 
a spinal cord problem.  The veteran complained of some lower 
back pain, which the VA examiner noted may be based on some 
degenerative disc changes.  

In May 1999 the veteran testified at a hearing before the 
undersigned Member of the Board at the RO.  He reported 
having numbness, tingling, and sometimes sharp pain up and 
down the spine.  He claimed he had difficulty performing 
normal tasks, such as he used to walk farther, he could go up 
and downstairs a lot easier, and he used to be able to pick 
up heavier things.  He took Motrin for his thoracic problem, 
but testified that it did not help.  He essentially testified 
that he had constant numbness under his left arm since 1970, 
as well as sharp pains from time to time on the left side of 
the chest.  He reported that these pains hit him so hard 
sometimes while he was sleeping that they would wake him up, 
and that this happened on a nightly basis.  His mother 
testified that he would get up yelling.  He claimed he also 
had this pain sometimes during the day.  He testified that 
the pains lasted from a minute to three minutes.  He 
indicated that the pain went down his neck, down his spine, 
and into the back of his legs.  

In October 1999 the Board remanded this issue to the RO to 
request that the veteran provide information pertaining to 
treatment for his thoracic spine disability, and to schedule 
the veteran for a VA special orthopedic examination, 
according to the mandates of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In a letter dated in November 1999, the RO requested that the 
veteran provide information pertaining to recent treatment 
for his thoracic spine disability.

On VA orthopedic examination in March 2000, it was noted that 
when the VA examiner advised the veteran that the examination 
involved his thoracic spine, the veteran insisted that his 
difficulty was in the lumbar area.  The veteran reported that 
his back was injured in a "firefight" in Vietnam in 1970, 
and that after that he noted some numbness in his left 
axilla.  He claimed he was told that he had a pinched nerve 
in this area.  It was noted that since his discharge from 
service in February 1971 the veteran had been followed by the 
Jacksonville VA Outpatient Clinic, and that he had not made 
an office visit regarding his thoracic spine since April 
1997.  The VA examiner noted that x-ray reports showed that 
the veteran was involved in a motorcycle accident in July 
1979 and suffered a compression fracture of D6.  X-rays of 
his thoracic spine taken in June 1979 were negative for any 
evidence of a fracture in that area, and his diagnosis at the 
time of the motorcycle accident was fractured sternum and 
compression fracture of D6.  He reported that his left axilla 
was still numb, but there was no pain in the area.

Moreover, on VA examination in March 2000, examination of the 
veteran's spine showed that he had a left dorsal and right 
lumbar scoliotic curve which were "well compensated".  He 
could forward flex fully and could easily touch his toes, but 
in doing so, it was noted that his muscles in the lower 
thoracic and right lumbar area became "quite prominent".  
He had some "hip esthesia" in his left axilla, but his deep 
tendon reflexes were 2+ throughout both upper extremities.  
There was no evidence of any muscle atrophy or weakness in 
the left upper extremity.  X-rays of the thoracolumbar spine 
revealed a scoliotic curve in the thoracic area with a 
convexity to the right which measured 20 degrees.  There was 
some anterior compression of the body of the sixth thoracic 
vertebrae with "20 to 30 percent collapse", and there was 
minimal compression of the fifth thoracic vertebrae.  The 
diagnoses were thoracolumbar scoliosis, well compensated, and 
old-healed compression fractures of D5 and D6.  The VA 
examiner noted that the veteran had full range of motion 
about both the thoracic and lumbosacral spine, and could 
easily forward flex and touch his toes, and had excellent 
chest expansion.  The VA examiner also noted that there was 
no indication that the veteran had any limitation of motion 
due to weakened movement, pain, fatigue, or loss of 
coordination.  The VA examiner indicated that the veteran's 
history would indicate that he had "not suffered any 
significant flare-ups of his spine symptoms in the last 
several years".  


Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The veteran's service-connected thoracic radiculopathy, T3-
T4, has been assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8719, which pertains to 
neuralgia of the long thoracic nerve.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (1999).  

Under the criteria of Diagnostic Code 8719, neuralgia of the 
long thoracic nerve is rated as paralysis of the long 
thoracic nerve under Diagnostic Code 8519.  A noncompensable 
rating is warranted for mild incomplete paralysis of the long 
thoracic nerve for either arm.  A 10 percent rating is 
warranted for moderate incomplete paralysis of the long 
thoracic nerve for either arm.  A 20 percent rating is 
warranted for severe incomplete paralysis on either side, or 
where there is complete paralysis of the long thoracic nerve 
with an inability to raise the arm above shoulder level and 
there is a winged scapula deformity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8719.

The record reflects that service connection and a non-
compensable rating was initially granted in 1971 for thoracic 
radiculopathy, T3-T4, essentially based on the veteran's 
complaints of numbness in the left chest and prior complaints 
of numbness in the left arm.  A review of the medical 
evidence pertinent to the veteran's current claim for a 
compensable rating, does not show any additional impairment 
related to the service-connected thoracic radiculopathy, T3-
T4, other than the complaints of numbness in the left arm and 
chest.  An increased, 10 percent, rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8719 would require a showing of 
neuralgia that is equivalent to moderate incomplete paralysis 
of the long thoracic nerve, which has not been shown by the 
evidence of record.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, and when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

The medical evidence of record shows that on VA orthopedic 
examination in January 1999, the veteran complained of 
constant numbness and intermittent sharp fleeting attacks of 
pain in his left axilla.  On VA neurological examination in 
January 1999 he reported having numbness in the left axilla 
and upper chest and back, and the impression was that his 
neurological examination was normal with the exception of his 
subjective complaints of decreased sensation in the left 
axillary area and left upper chest and back.  On Remand in 
1999, the Board specifically requested that the VA examiner 
make findings as to the current severity of the veteran's 
service-connected thoracic disability, if any, including 
findings of limitation of thoracic motion, if any.  On VA 
orthopedic examination in March 2000, he reported that his 
left axilla was still numb, but there was no pain in the 
area.  Accordingly, the Board finds that the veteran's 
service-connected thoracic disability is manifested only by 
complaints of numbness in the left axilla area, as well as 
complaints of numbness and pain in the chest.  Therefore, a 
compensable, 10 percent, rating under Diagnostic Code 8719 is 
not warranted as the involvement of the long thoracic nerve 
at this point appears to be "wholly sensory", and therefore 
the rating is for mild incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8719.  

Additionally, an increased rating is not warranted for any 
orthopedic impairment, as the most recent VA examination 
included findings of full range of thoracic motion, no 
limitation of motion due to weakened movement, pain, fatigue, 
or loss of coordination, and that his history indicated that 
he had "not suffered any significant flare-ups of his spine 
symptoms in the last several years".  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  Thus, the disability picture more 
nearly approximates the criteria for a noncompensable rating, 
rather than a 10 percent rating.  38 C.F.R. § 4.7.  In this 
case, the preponderance of the evidence is against a 
compensable rating for the service-connected thoracic 
radiculopathy, T3-T4.  The benefit-of-the-doubt rule does not 
apply, and the claim for a compensable rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable rating for thoracic 
radiculopathy, T3-T4,is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

